MARSHALL, Circuit Judge
(dissenting) :
I respectfully dissent. In order to sue •on the payment bond furnished for his benefit, a supplier having no contractual relationship with the prime contractor must, under 40 U.S.C. § 270b, give timely written notice stating with substantial .accuracy the amount claimed and the name of the party for whom the labor was done. The purpose of the notice re•quirement is to permit a contractor “after withholding payments to a sub-contractor for 90 days, [to] pay the latter with immunity from undisclosed claims of materialmen.” United States for the Use of Bruce Co. v. Fraser Const. Co., 87 F.Supp. 1, 5 (W.D.Ark.1949); see United States for the Use and Benefit of J. A. Edwards & Co. v. Thompson Construction Corp., 273 F.2d 873, 875 (2 Cir. 1959).
In my opinion, the letters which Joyce sent to Hambly during July and August were wholly sufficient to put Hambly on notice of Joyce’s unpaid claim against Baehner, the subcontractor; to afford it opportunity to withhold funds from the latter; and to notify it that it could not pay Baehner with impunity. To require, as the majority does, a specific statement that the supplier is looking to the contractor for payment, is an unnecessarily restrictive interpretation of the statute, which, after all, is designed to afford protection to suppliers and materialmen. The result they reach is based on the Thompson case, supra, and on Bowden v. United States for the Use and Benefit of Malloy, 239 F.2d 572 (9 Cir. 1956). In *both of these cases, the most important fact was that the supplier himself gave no notice of the claim but the contractor learned of it only indirectly from the subcontractor, a condition which clearly does not satisfy the statute on its face.1 Although the opinions do contain certain language supporting the majority’s position that a claim against the prime contractor must be spelled out, there has yet been no decision on the appellate level in which a notice by a supplier to the prime contractor specifying the amount due from the subcontractor and informing him of the claim has been held inadequate.2 I do not think this rule should be established.

. But cf. United States for the Use of Birmingham Slag Co. v. Perry, 115 F.2d 724 (5 Cir. 1940), where the court held that a materialman who sent a claim letter to the government agency which had let the prime contract, which letter was •forwarded to the general contractor, might recover on the bond.


. The decision in United States for the Use and Benefit of Noland Oo. v. Skinner & Ruddock, Inc., 164 F.Supp. 616 (E.D.S.O. 1958), accords with the majority’s holding.